Citation Nr: 9919449	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-48 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1952 to June 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The competent and probative evidence of record does not 
corroborate the incurrence of any in-service stressor to 
support the diagnosis of PTSD related to military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214 shows service from July 1952 to 
June 1954, to include over one year's foreign service.  The 
veteran is in receipt of the Korean Service Ribbon with two 
bronze campaign stars.  His duty assignment was with an 
engineer battalion.  His DD Form 214 indicates that he 
received no wounds as a result of enemy action.  The National 
Personnel Records Center (NPRC) has advised the RO that the 
veteran has fire-related service and that no medical records 
are on file at the NPRC facility.  A report from NPRC 
indicates that morning reports from May to June 1953 are 
unavailable.  The NPRC has also notified the RO that the 
veteran's DA Form 20 could not be reconstructed and that his 
personnel records are not available.  The veteran first filed 
for VA benefits in September 1993.

Private hospital records dated in November 1991 reflect 
treatment for alcohol intoxication.

VA outpatient records dated from May 1992 to December 1993 
reflect that the veteran underwent alcohol rehabilitation 
therapy.  A record dated in November 1993 includes notation 
that the veteran complained of sleep disturbance, depression, 
anger and flashbacks related to his military training.  

A VA psychiatric examination was conducted in December 1993.  
The examiner noted that the veteran's claims file was not 
available and that the history was taken from the veteran and 
"subject to the usual errors."  The veteran reported a 
history of treatment and hospitalizations for substance 
abuse.  He reported that he served in Korea and was engaged 
in "building roads and fighting."  Relevant to his service 
he stated that "[n]obody wants to be fighting, running and 
dodging, and getting killed for all this."  The VA examiner 
noted the veteran's report of shooting at his company while 
on guard duty, and that as a result he was demoted and sent 
home.  The veteran also reported happenings in January and 
February 1953, to include seeing kids and soldiers killed.  
The veteran complained of poor sleep, having dreams about 
Korea, not having any interests  and having difficulty 
concentrating.  He reported suffering from depression for 
many years.  The diagnosis was PTSD.  

In a statement dated in December 1993, the veteran complained 
that the stress of being in the war zone and the fears of 
being killed caused him to have a nervous breakdown in 1953 
or 1954 and that one evening while on guard duty he opened 
fire on his unit.  In a statement dated in March 1994, the 
veteran reported being in Korea from 1953 to 1954.  He 
identified his duties as repairing roads, maintaining and 
rebuilding roads, and sometimes having to fight.  

VA records dated from January 1994 to July 1994 reflect 
continued alcohol recovery therapy.  In addition, a note 
dated in August 1994 reflects that the veteran would be 
further evaluated for PTSD symptoms; he was noted to have 
described "atrocities" that he witnessed in Korea.  An 
assessment note dated in August 1994 reflects that the 
veteran presented with complaints of seeing things after 
three years without alcohol use.  He reported increased 
nightmares about combat.  The impression was psychosis, not 
otherwise specified, to rule out organic etiology and to rule 
out PTSD; and, alcohol and polysubstance dependence in full 
remission.  In October 1994, the veteran complained of 
nightmares and talked about seeing mutilations while in 
Korea.  The impression was to evaluate the veteran to see if 
his PTSD symptoms were consistent with the Korean War and to 
find out if he had any psychotic thought processes.  A 
notation in November 1994 indicates that the veteran's 
reported experiences in Korea were "much different than 
those of the other Korea conflict vets" and that "[a]t 
first group members questioned his report, but now are 
questioning him less."

In January 1995, the veteran testified at a personal hearing.  
The veteran reported that he had nightmares about the 
killings that he saw in Korea.  Transcript at 2.  He 
specifically reported having witnessed the death of his 
friend James Jackson, who stepped on a land mine in May or 
June 1953.  Transcript at 3.  He also reported witnessing the 
mutilation of soldiers and seeing children getting killed.  
Transcript at 4.  Throughout the hearing he also reported 
having problems with memory, and with violence and with 
getting along with people.

VA records indicate continued psychotherapy, in part for 
substance abstinence support, through January 1998.

The U.S. Army & Joint Services Environmental Support Group 
(ESG), redesignated as the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), in January 1999 
responded to the RO's request for stressor confirmation.  The 
USASCRUR indicated that a search of the veterans' unit of 
assignment in Korea show that such unit's mission was to 
maintain and improve roads and construct new roads in support 
of front line units.  The USASCRUR noted that multiple 
individuals named James Jackson had died but that none were 
killed during the veteran's tour of duty.  Nor do command 
reports document any battle casualties during the months of 
May and June 1953.  The USASCRUR further reported that 
records did not list a combat action in the vicinity of Hill 
1062, in the Khoum Wall or Kuwar Valley, as claimed by the 
veteran.

Analysis

On the facts of this case, the Board finds that the veteran 
satisfied his initial burden of submitting a well-grounded 
PTSD claim because he has submitted medical evidence of 
current disability, PTSD as diagnosed by the VA examination 
in December 1993, claimed to have resulted from stressful 
events during his Korean War service.  The veteran's 
statements as to such stressful events are presumed credible 
for the purpose of establishing a well-grounded claim.  The 
Board is also satisfied that all relevant and available facts 
have been properly developed.  The veteran has been examined 
by the VA in connection with his claim and has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  The Board thus finds that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained, and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.


The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases, such as this, in 
which service records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In that regard, the Board notes that VA has made 
multiple attempts to locate/obtain the veteran's service 
medical and personnel records.  Searches for such records and 
attempts to reconstruct them have been unsuccessful.  Thus, 
the Board will proceed herein below to discuss the veteran's 
claims, with careful attention to the mandate of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") as set out in O'Hare.

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating the 
disability was in fact incurred or aggravated during the 
veteran's service.  See 38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id; see also 38 U.S.C.A. § 1154(b).  The Court, in 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), held that as 
a matter of law, that "if the claimed stressor is not 
combat-related, [the] appellants lay testimony regarding the 
in-service stressors is insufficient to establish the 
occurrence of the stressor." 

In this case, the claims file does contain a diagnosis of 
PTSD, as provided in connection with the December 1993 VA 
examination.  That examiner noted the veteran's complaints of 
symptoms to include depression, sleep disturbance, nightmares 
and a lack of concentration, and noted, per the veteran's 
account, a history of traumatic events during service in 
Korea.  However, the Court in Zarycki v. Brown, 6 Vet.App. 91 
(1993), set forth the foundation for the framework now 
established by the case law for establishing the presence of 
a recognizable stressor, which is the essential prerequisite 
to support the diagnosis of PTSD.

The first question before the Board is whether veteran 
engaged in combat with the enemy.  A determination of combat 
status is made on the basis of the evidence of record, such 
as through the receipt of certain recognized military 
citations or "other supportive evidence."  West v. Brown, 7 
Vet. App. 70 (1994).  The Court has held that the phrase 
"other supportive evidence" serves to provide "an almost 
unlimited field of potential evidence" to be used to in the 
determination of combat status.  Gaines v. West, 11 Vet. App. 
353 (1998).  

In that regard, the Board notes that the veteran's service 
personnel records are unavailable; however, his DD Form 214 
does not show that he is in receipt of any awards, medals or 
commendations clearly indicative of combat service such as a 
Purple Heart of a medal awarded for valor as opposed to 
awards based on assigned service location or dates of 
service.  Moreover, the USASCRUR has advised that a search of 
relevant records has revealed that the main mission of the 
veteran's assigned unit was maintaining and constructing 
roads.  A review of obtained unit records reveals no battle 
or nonbattle casualties and does not show any involvement 
with the enemy.  Thus, available records do not support a 
finding that the veteran engaged in combat with the enemy and 
the veteran is thus not entitled to the presumptions under 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

As the Court has held, "It is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet.App. 292, 
297 (1992).  In that regard, the Board continues to note 
that, although the veteran has reported witnessing the deaths 
and/or mutilations of soldiers and even children, the 
USASCRUR search has not revealed any incidents or duties 
consistent with such reports.  The Board also notes that the 
veteran's report of having witnessed the death of James 
Jackson has been researched; the conclusion was that no 
individual by that name was killed during the veteran's tour 
of duty.  Further, the Board finds indicative the treatment 
record noting that other Korean veterans in the veteran's 
therapy group questioned his accounts of Korean service 
incidents insofar as they were very different from the 
experiences of other Korean veteran's.  In view of the 
foregoing, and in light of other inconsistencies of record, 
the Board gives very little credence to the veteran's bare 
assertions regarding his own participation in combat and/or 
otherwise having witnessed deaths or mutilations during his 
Korean service, or to his account of having opened fire on 
his unit.  Available service documents do not document, or 
lend any support for the incurrence of such reported events.  
As the Court has pointed out, the Board is not required to 
accept the veteran's own assertions that he was engaged in 
combat with the enemy.  See Irby v. Brown, 6 Vet. App. 132, 
136 (1994).  

Because the instant record does not establish the veteran's 
combat status, the Board is not required to accept the 
veteran's testimony regarding his claimed stressors.  
Moreover, the available evidence does not show contain 
competent and probative corroboration that reported stressors 
occurred or are consistent with the circumstances, 
conditions, or hardships of the veteran's service.  Rather, 
attempts to confirm any of the veteran's reported stressors 
have been unsuccessful.  In the case of James Jackson, the 
USASCRUR has, in fact, confirmed that such event did not 
happen during the veteran's service.  In short, there is no 
confirmed stressor based on the instant record.

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the providence of adjudicatory 
personnel.  That is the issue addressed herein.  The Board, 
insofar as it finds that there is no recognizable stressor, 
does not reach questions of whether the events claimed by the 
veteran were sufficient to constitute a stressor for purposes 
of causing PTSD, or whether the remaining elements required 
to support the diagnosis of PTSD have been met, both matters 
that require competent medical opinions and expertise.  
Despite the fact that the record contains a diagnosis of PTSD 
offered by a VA physician, absent a confirmed stressor to 
which such diagnosis is attributed, the veteran's PTSD claim 
must fail.  See 38 C.F.R. § 3.304(f).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no clear, 
probative diagnosis of PTSD shown to be related to recognized 
military stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the veteran's appeal is denied.  
38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 

